Citation Nr: 0419646	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  The propriety of the severance of service connection for 
diabetes mellitus and related complications, including 
diabetic retinopathy and peripheral neuropathy of the upper 
and lower extremities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







ATTORNEY FOR THE BOARD

M.S. Lane Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the RO that 
denied the veteran's claim of service connection for a 
hearing loss.  

In an August 2003 rating decision, the RO severed service 
connection for diabetes mellitus and related complications.  
As will be discussed in greater detail hereinbelow, the 
veteran's representative has recently filed a Notice of 
Disagreement (NOD) regarding this issue.  

Thus, this matter is also being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  



FINDING OF FACT

The veteran's currently demonstrated bilateral hearing 
disability is shown as likely as not to be the result of 
noise exposure during his period of active duty that included 
combat service in the Republic of Vietnam.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2003)



REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that, in October 2001, the RO arranged 
for the veteran to undergo a VA audiological evaluation.  
Although the report of this evaluation was obtained by the RO 
and associated with the claims folder, it appears that a 
portion of this report is missing.  The missing portion 
apparently includes some of the specific numerical results of 
the veteran's audiological testing.  

However, the Board notes that there is other medical evidence 
that is associated with the claims folder that serves to 
establish that the veteran currently is suffering from a 
bilateral hearing disability for VA compensation purposes and 
to confirm the VA diagnosis of bilateral moderate to 
moderately severe high frequency sensorineural hearing loss.  

In addition, the submitted private medical evidence confirmed 
the history of noise exposure in connection with his service 
in the infantry while serving in the Republic of Vietnam.  
The Board also finds that the competent evidence of record is 
in relative equipoise in showing that the current hearing 
disability as likely as not is to due noise exposure during 
this combat service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the bilateral hearing loss is 
warranted.  




ORDER

Service connection for a bilateral hearing loss is granted.  



REMAND

As explained in the Introduction, in an August 2003 rating 
decision, the RO severed service connection for diabetes 
mellitus and related complications.  Thereafter, in July 
2004, the veteran's representative submitted a document 
entitled "Informal Hearing Presentation" in which it was 
indicated that the veteran wished to appeal that issue.  

The Board notes that this NOD was correctly filed at the 
Board because the veteran had received notice from the RO 
that his claims folder had been transferred to the Board.  
38 C.F.R. § 20.300 (2003).  

The Board also notes that an SOC has not been issued with 
respect to the issue of the propriety of the severance.  
Thus, this claim has not been perfected for appellate review 
and must be remanded to the RO.  See Manlicon v. West, 12 
Vet. App. 238, 240-241 (1999).  

The veteran's representative has argued that the issue of the 
propriety of the severance of service connection has already 
been perfected for appeal.  Specifically, the representative 
argues that a statement submitted in June 2003 constituted a 
timely NOD as to this issue, and that, following the issuance 
of a Supplemental Statement of the Case (SSOC) in June 2003, 
the veteran submitted a timely Substantive Appeal.  

However, the Board notes that the June 2003 statement 
referred to by the representative was submitted by the 
veteran in response to the RO's April 2003 proposal to sever 
service connection, and prior to the actual severance in 
August 2003.  Thus, the Board believes that this document 
cannot constitute a timely NOD regarding the issue of the 
propriety of the severance.  

As explained to the veteran in an April 2003 letter from the 
RO, the rating decision that was issued in regard to the 
proposal of severance was provided merely to allow the 
veteran the opportunity to submit evidence and argument with 
respect to that issue, and did not constitute an adjudication 
on that issue.  

The Board recognizes that the RO issued a SSOC on the issue 
of the proposal to severe in June 2003 and that this document 
likely contributed to the confusion regarding the question of 
whether this issue was on appeal.  However, the Board notes 
that this document was issued prior to the date on which the 
actual severance occurred in August 2003.  

Therefore, the Board believes that the issuance of the SSOC 
was in error and contrary to the provisions of 38 C.F.R. 
§ 19.31 (2003), which provides that in no case will an SSOC 
be used to announce decisions by the agency of original 
jurisdiction on issues not previously addressed in the SOC, 
or to respond to an NOD on newly appealed issues that were 
not addressed in the SOC.

Accordingly, the Board believes that the most correct action 
in this case is to remand the issue of the propriety of the 
severance to the RO for issuance of a SOC and to allow the 
veteran the opportunity to perfect an appeal as to that 
issue.

In addition, the Board finds that additional evidentiary 
development as to this matter is necessary prior to further 
appellate action.  

The RO also must ensure that the mandates of VCAA have been 
met prior to returning the case to the Board.  

Therefore, the appeal is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.

2.  The RO in this regard should take 
appropriate steps in order to obtain 
copies of all clinical records referable 
to treatment received by the veteran for 
diabetes mellitus.  

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and likely etiology the 
claimed diabetes mellitus.  The claims 
folder should be made available to the 
examiner for review in connection with 
the evaluation.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from type I diabetes mellitus 
and the likely date of onset of that 
condition.  

4.  The RO should also issue an SOC 
addressing the issue of the propriety of 
the severance of service connection for 
diabetes mellitus and related 
complications.  The veteran then should 
be provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) 
with respect to that issue.  The RO is 
free to undertake any additional 
development deemed necessary with respect 
to that issue.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



